Citation Nr: 0713853	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  02-01 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for bilateral 
tinnitus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1977.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing was held in January 2005 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In a November 2005 decision, the Board denied a compensable 
rating for bilateral hearing loss and denied service 
connection for vertigo.  The claim of entitlement to an 
increased rating for tinnitus was held in abeyance, in light 
of a stay imposed by the Secretary pending VA's appeal of the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Smith v. Nicholson, 19 Vet. App. 63 (2005).  
That stay has since been lifted and the claim for an 
increased rating for tinnitus is the subject of a decision 
below.  

Finally, in its November 2005 decision, the Board remanded 
the remaining issue of entitlement to service connection for 
PTSD to the RO for evidentiary development.  A review of the 
record shows that the RO has complied with all remand 
instructions, to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).

In April 2007, the veteran's representative filed a motion to 
advance this case on the docket, based on financial hardship.  
Later that month, the Board granted the motion, pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The record does not include credible supporting evidence 
that the veteran's claimed in-service stressors occurred.

2.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  The criteria for a rating in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in an August 2002 letter issued prior to the 
initial rating decision on the claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim of service connection for 
PTSD, and of what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  The letter 
also advised the veteran to submit or identify any additional 
evidence in support of his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
again provided with an appropriate notification letter in 
January 2003.  

While the August 2002 and January 2003 letters did not 
specifically include the additional elements delineated in 
Dingess/Hartman, the evidence does not show, nor does the 
veteran or his representative contend, that any notification 
deficiencies have resulted in prejudice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dunlap v. 
Nicholson, Vet. App. No. 03-0320 (March, 23, 2007) (With 
respect to notice errors, the burden is generally on the 
claimant to assert with specificity how she or he was 
prejudiced by any notification error).  The Board further 
notes that the Dingess/Hartman elements were provided to the 
veteran in a December 2006 Supplemental Statement of the 
Case.

In addition, the Board notes that in January 2006, pursuant 
38 C.F.R. § 3.304(f)(3), VA provided the veteran with a 
letter asking him to provide detailed information regarding 
his stressors, including his claimed personal assault in 
service.  He was advised that he could submit or identify 
evidence from sources other than his service records, such as 
evidence from a counseling facility or rape crisis center.  
He was also advised that if he confided in another person, 
such as a family member, fellow soldier, or chaplain, he 
could obtain a supportive statement.  Finally, he was advised 
that evidence such as behavior changes could constitute 
credible supporting evidence of the stressor.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, a portion of the veteran's service medical 
records are on file, as is his DD Form 214.  The record 
reveals efforts by the RO to obtain additional service 
records, including the veteran's personnel file from the 
National Personnel Records Center (NPRC).  In September 2006, 
however, the NPRC unambiguously informed VA that an extensive 
and thorough search of its holdings had turned up no records 
pertaining to the veteran.  They concluded that the records 
did not exist or that they were not located at NPRC, and that 
further efforts to locate them at NPRC would be futile.  

Also with respect to VA's duty to assist, the Board finds 
that an inquiry to the Center for Research of Unit Records 
(CURR) would not be productive.  The veteran has reported 
that he did not report the purported personal assault in 
service.  With respect to his other claimed stressor, i.e. 
witnessing the serious injury of another soldier in the motor 
pool, the veteran was unable to provide details such as dates 
or names.  In light of the veteran's inability to provide 
details regarding his claimed in-service stressors, the Board 
finds that an inquiry to CURR would be futile.  
Based on the foregoing, the Board finds that further attempts 
to obtain corroborative evidence of the in-service stressors, 
including from service personnel records, would be futile.  
The RO has informed the veteran that they were unable to 
obtain corroborative evidence from the service department 
regarding his claimed stressors.  See McCormick v. Gober, 14 
Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Therefore, while the Board regrets that 
additional service records pertaining to the veteran are 
unavailable, it finds that VA has no further duty to him with 
respect to obtaining them.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) (VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran with respect to his 
claim of service connection for PTSD.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Again, neither the veteran nor his representative 
has argued otherwise.  

With respect to the claim for an increased rating for 
tinnitus, the Board likewise finds that no further 
development or notification action is necessary.  As set 
forth in more detail below, the facts regarding the veteran's 
tinnitus claim are not in dispute and his appeal must be 
denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's notice or development action is harmless 
error.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Neither the 
veteran nor his representative has argued otherwise. 




Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Background

The veteran's available service medical records are negative 
for complaints or findings of a psychiatric disorder, 
including PTSD.  These records include a February 1978 report 
of medical history completed by the veteran in connection 
with a military reenlistment medical examination.  On this 
report, the veteran denied a history of frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort.  Psychiatric evaluation was normal.  

The veteran's DD Form 214 shows that his military 
occupational specialty was cannon crewman.  He served 
overseas in Germany during his period of active service.  He 
received the National Defense Service Medal.  

In February 1980, the veteran submitted an application for VA 
compensation benefits, seeking service connection for hearing 
loss, secondary to his duties as an artillery crewman.  His 
application is silent for any mention of a psychiatric 
disorder, including PTSD, as is medical evidence obtained in 
connection with his claim.  In an October 1981 rating 
decision, the RO granted service connection for hearing loss.

Between 1982 and 1999, the veteran communicated with VA on 
numerous occasions, primarily with respect to claims for an 
increased rating for his hearing loss disability.  These 
communications are silent for any mention of a psychiatric 
disorder, including PTSD, as is medical evidence received in 
support of his claims.  The Board notes that this evidence 
includes a September 1983 VA medical examination report 
noting that examination had revealed no evidence of a mental 
disorder.  The Board further notes that, during this period, 
audiologists noted that the veteran's responses during 
testing were inconsistent and greatly exaggerated relative to 
his functional ability.  

In January 2002, the veteran submitted a claim of service 
connection for PTSD.  In a September 2002 stressor statement, 
the veteran indicated that he endured hollering, screaming, 
and verbal abuse during service.  He also indicated that he 
saw a psychiatrist during service and received an Article 15.  

In support of his claim, the RO obtained VA clinical records, 
dated from January 1999 to November 2002.  In pertinent part, 
these records show that the veteran was hospitalized in May 
1999, with complaints of depressed mood, irritability, and 
problems concentrating.  He also claimed to have paranoia and 
auditory hallucinations.  On admission, he reported that he 
served in the military as a cannoneer.   No stressors were 
reported.  The veteran underwent psychological testing in 
June 1999.  The VA psychology resident administering the test 
concluded that scores from multiple reliable and valid 
sources converged to indicate that the veteran was feigning a 
mental disorder.  She noted that the veteran had a history of 
requesting excused time off work.  Given his motivation for 
secondary gain, she concluded that a diagnosis of malingering 
was appropriate.  The veteran was discharged from the 
hospital later in June 1999, with a recommendation to 
participate in an anger management group.  The diagnoses on 
discharge included depressive disorder, psychotic disorder, 
and malingering, provisional.  

In September and November 2002 rating decisions, the RO 
denied service connection for PTSD.  In its decision, the RO 
noted that there was no evidence that the veteran had 
experienced any kind of combat or other traumatic event 
during service, such as being involved in a violent personal 
assault.  

The veteran appealed the RO's decision.  In support of his 
appeal, he submitted a revised stressor statement in which he 
indicated that he had been molested by a man named Hodges 
while in service.  He indicated that he never told anyone of 
the incident.  The veteran also reported a second in-service 
stressor in which he claimed that he saw a soldier crushed 
above the knees while working in the motor pool.  Finally, 
the veteran indicted that he had shell shock and hearing loss 
from loud Howitzers.  

When asked to provide more specific information regarding his 
claimed stressors, the veteran responded that the incident in 
which he was purportedly molested had happened in September 
1976.  He stated that he was sleeping and awoke to find 
another solder touching him in his private areas.  The 
veteran indicated that he never reported the assault because 
he was ashamed and "[i]f the sexual assauld [sic] was 
exposed during my military time, it would have been a lot of 
dead soldiers, and me in prison."  With respect to the 
incident involving the soldier whose legs were crushed, the 
veteran indicated that the incident happened in 1976 in 
Germany, although he was unable to remember the exact date or 
the soldier's name.  

Also submitted by the veteran in support of his appeal was a 
November 2002 letter from a VA physician who indicated that 
the veteran had been seen in the VA mental health clinic 
since January 1999, was hospitalized in June 1999 for a 
psychosis, and started attending anger management classes in 
June 1999.  She indicated that the veteran started attending 
PTSD classes in April 2000 and continued to attend PTSD and 
anger management classes.  She indicated that the veteran was 
being treated for PTSD and psychosis, not otherwise 
specified.  

An April 2003 private psychological examination report, 
conducted in connection with the veteran's former employment 
at the post office, shows that the veteran reported that he 
served in the Army.  He denied ever having served in combat, 
although he worked with "big cannons" which were "too 
loud" and that the "big booms stay in your mind."  The 
examiner described the veteran as an unreliable informant and 
further noted that the veteran refused to grant access to his 
VA records.  Rather, the veteran reported that he was under 
treatment for PTSD, although he was vague about the cause of 
his trauma, seeming to imply it was his exposure to loud 
noises when he worked with cannons.  

In a June 2004 letter, the veteran's VA clinical psychologist 
indicated that the veteran was a member of his weekly PTSD 
group, carried a diagnosis of PTSD, and suffered from most of 
the symptomatology which went along with the diagnosis.  

Additional VA clinical records dated to June 2006 show that 
the veteran received continued treatment for various 
disorders, including PTSD, explosive disorder, and psychotic 
disorder, not otherwise specified.  In pertinent part, these 
records show that at a February 2005 treatment session, the 
veteran indicated that he was more open to discussing his 
traumas in the military.  Specifically, he indicated that he 
witnessed a friend stuck in the legs with a gun, leading to a 
double amputation.  The examiner noted that the veteran had 
no combat trauma.  In January 2006, the veteran again relayed 
the incident regarding the injured soldier and further 
reported that he had been molested in service.  

In a March 2006 letter, a VA physician indicated that the 
veteran's working diagnosis was schizophrenia, paranoid type.  
She indicated that as a result of this condition, the veteran 
had many symptoms, including flashbacks from traumatic events 
in the military.  

The veteran underwent VA medical examination in September 
2006, at which he reported trauma in the form of sexual 
molestation and witnessing an event in which another soldier 
was crushed by a truck.  With respect to the sexual 
molestation, the veteran indicated that he was unable to 
remember the date, but felt that it had occurred in February 
1976 or February 1977.  He indicated that he never told 
anyone of the incident.  He stated that after the event 
occurred, he was reduced in rank twice for insubordination.  
The veteran indicated that he had nightmares of these in-
service incidents and difficulty sleeping.  After examining 
the veteran and reviewing his claims folder, the examiner's 
diagnoses included schizophrenia and PTSD.  She noted that 
the veteran had reported stressors of molestation and 
witnessing another soldier sustain a significant injury.  She 
indicated that it was her opinion that it "is at least as 
likely as not that [the veteran's] PTSD is related to his 
purported personal assault during the military."  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service  
stressor occurred.  38 C.F.R. § 3.304(f) (2006); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38  
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App.  
128, 147 (1997).  

Where a PTSD claim is based on an in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3); see also Patton 
v. West, 12 Vet. App. 272 (1999).  

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the  
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).



Analysis

As a preliminary matter, the Board notes that the veteran did 
not serve in Vietnam, nor did he receive any awards or 
decorations indicative of combat service.  After carefully 
reviewing all pertinent evidence in this case, the Board 
finds that the record does not support the conclusion that 
the veteran "engaged in combat with the enemy" during 
service.  VA O.G.C. Prec. Op. No. 12-99.  He does not contend 
otherwise.  

Rather, the veteran claims that he developed PTSD as a result 
of noncombat stressors during service.  First, he reports 
that he witnessed another soldier get severely injured when 
his legs were crushed in the motor pool.  Second, he claims 
that he was molested during service.  

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, he must provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App.  128, 147 (1997).  In this case, the 
Board finds that the record contains no evidence documenting 
the veteran's claimed stressors, despite attempts by the RO 
to obtain such evidence.  

With respect to the incident in which the veteran claimed to 
witness the severe injury of another soldier, the Board notes 
that he was unable to provide the name of the soldier or the 
date of the claimed incident.  Absent such information, his 
claimed stressor is too vague to submit to the service 
department and expect corroboration.  There is nothing in the 
record on appeal to corroborate this stressor.  

With respect to the veteran's claimed in-service sexual 
assault, he acknowledges that he did not report the incident 
during service.  The RO attempted to obtain the veteran's 
service medical and personnel records, so that such records 
could be reviewed for any evidence corroborating the claimed 
in-service assault, such as a request for a transfer to 
another military duty assignment, deterioration in work 
performance, or substance abuse.  However, the service 
medical and personnel records currently in the record on 
appeal are negative for such changes in behavior and 
additional records are unavailable.  Moreover, despite being 
asked to do so, the veteran has not submitted or identified 
any other evidence from alternative sources, such as 
statements from fellow veterans, which would serve to support 
his account.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a 
claimant's responsibility to support a claim of entitlement o 
VA benefits).

As noted, service connection for PTSD requires:  (1) medical 
evidence diagnosing the condition in accordance with the 
applicable criteria; (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the record on appeal is entirely negative for 
any evidence corroborating the veteran's claimed in-service 
stressors.  The veteran's statements, standing alone, are 
insufficient to establish the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The Board is aware that 
several clinicians have rendered a diagnosis of PTSD based on 
the veteran's claimed in-service stressors.  His alleged 
stressors, however, have not been corroborated and medical 
statements which accept a veteran's uncorroborated reports as 
credible and relate PTSD to events experienced in service do 
not constitute the requisite credible evidence of a stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressors have not 
been corroborated by official records, buddy statements, or 
any other supportive evidence.  He has not produced any 
witness or other evidence to corroborate his stressors.  
Furthermore, the veteran's lack of detail about the alleged 
incidents make it impossible for them to be verified by the 
U.S. Armed Services Center for Research of Unit Records.  The 
veteran's diagnosis of PTSD, first shown many years after 
service, has not been attributed to a verified in-service 
stressor.  Accordingly, service connection for PTSD must be 
denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the claim of service connection for PTSD must be denied.  
Entitlement to an increased rating for bilateral tinnitus, 
currently evaluated as 10 percent disabling.

In an April 1992 rating decision, the RO granted service 
connection for tinnitus and assigned an initial 10 percent 
rating, effective January 19, 1988, pursuant to Diagnostic 
Code 6260.  That 10 percent rating has remained in effect to 
date.  The veteran now seeks an increased rating for 
tinnitus.  

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus warrants a maximum 10 percent rating, whether 
unilateral or bilateral.  No higher rating is available in 
the Rating Schedule for tinnitus.  See Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether unilateral or 
bilateral).  

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher disability rating, 
including separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994) (holding that when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits must be denied because of the absence of legal 
merit).

The Board further notes that the record contains no 
indication, nor has the veteran argued, that an 
extraschedular rating for tinnitus is warranted.  38 C.F.R. § 
3.321 (2006).  Thus, no action with respect to referral for 
consideration of an extra-schedular rating is warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to rating in excess of 10 percent for tinnitus is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


